Citation Nr: 1638340	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  07-02 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchiectasis with reactive airway disease prior to December 27, 2011, and in excess of 60 percent thereafter to include on an extraschedular basis. 
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) on an extraschedular basis prior to December 27, 2011.
 

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and C.B.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to April 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC, on behalf of the Regional
Office in Milwaukee, Wisconsin (RO).  The September 2005 rating decision on appeal granted service connection for bronchiectasis with reactive airway disease and assigned an initial 30 percent evaluation, effective from June 22, 2001.

The Veteran and C.B. testified before the undersigned Veterans Law Judge (VLJ) at a May 2014 videoconference hearing, and a transcript of this hearing is of record. 

In July 2014, the Board denied an evaluation in excess of 30 percent for bronchiectasis with reactive airway disease from June 22, 2001, to December 26, 2011, and granted a 60 percent evaluation for such disorder effective from December 27, 2011.  The Veteran appealed the Board decision, to the extent that it denied a rating in excess of 30 percent for the Veteran's lung disability from June 22, 2001, to December 26, 2011, and awarded a 60 percent rating but no higher from December 27, 2011, to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Order, the Court granted a Joint Motion for Partial Remand (JMPR) and vacated the Board's July 2014 decision.  This matter was remanded to the Board for readjudication in accordance with the Joint Motion for Remand.  The JMPR found that since the evidence of record showed that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service-connected lung disability, the Board should have addressed whether the Veteran is entitled to a TDIU either on an extraschedular basis pursuant to the requirements of 38 C.F.R. § 4.16(b), prior to December 2011, or under 38 C.F.R. § 4.16(a) from December 2011, as part and parcel of the Veteran's claim for an increased rating.  See Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009); Rice v. Shinseki, 22 Vet. App. 447 (2009).

In October 2015 the Board granted entitlement to a TDIU, effective December 27, 2011, but remanded the issue of entitlement to a rating in excess of 30 percent for bronchiectasis with reactive airway disease from June 22, 2001, to December 26, 2011, and in excess of 60 percent evaluation from December 27, 2011, as well as the issue of entitlement to a TDIU prior to December 27, 2011.  

The case is now returned for appellate review.  In September 2016, the Veteran's representative submitted additional evidence with a waiver of RO jurisdiction.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. From June 22, 2001 to December 26, 2011, the Veteran's lung disability required no more than daily inhalational bronchodilator therapy and daily inhaled anti-inflammatory medication; and use of antibiotics no more than four times a year for acute exacerbations. 
 
 2.  As of December 27, 2011, the Veteran's lung disability most nearly approximates at least monthly visits to a physician for required care of exacerbations. 

3.  There is no evidence of exceptional factors such as frequent hospitalization and marked interference with employment, beyond the average impairment in earning capacity, including from considerable loss of working time from exacerbations associated with the bronchiectasis, contemplated by the current ratings.

4.  Effective July 27, 2005, the Veteran's service-connected bronchiectasis precluded him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  From June 22, 2001 to December 26, 2011, the criteria for an evaluation in excess of 30 percent for bronchiectasis with reactive airway disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321 (b)(1), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6601, 6602 (2015).
 
2.  From December 27, 2011, the criteria for an evaluation higher than 60 percent for bronchiectasis with reactive airway disease have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.97, Diagnostic Code 6601, 6602 (2015).

3.  The criteria for entitlement to a TDIU due to bronchiectasis are met, effective July 27, 2005.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (b) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the claims file, and has an obligation to provide an adequate statement of reasons or bases supporting its decision.  See 38 U.S.C.A. § 7104 (West 2014); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the entire record, it need not discuss each piece of evidence.  Id.  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  It should not be assumed that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Id.   

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Equal weight is not accorded to each piece of evidence contained in the record, and every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Id.   

I.  Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With regards to the Veteran's claim for a higher initial evaluation, the Veteran received sufficient Veterans Claims Assistance Act of 2000 (VCAA) notice prior to the grant of service connection and assignment of an initial evaluation and effective date, thereby satisfying the VA's duty to notify in this case.  Dingess, supra. 

As noted above, the Veteran testified at a Board hearing in May 2014.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2) (2015).  Here, during the hearing, the VLJ elicited testimony to support the Veteran's claim and sought to identify any pertinent evidence not currently associated with the claims folder that might substantiate the claim.

Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate the claim).  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran underwent several VA examinations during the appeal period in July 2005, October 2006, September 2009, and December 2011 for his lung disability.  The Board finds that the VA examinations are adequate, because the examinations included a review of the Veteran's medical records, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Finally, as noted above, in October 2015, the Board remanded the issue so that a medical opinion could be provided to assess the Veteran's functioning and capacity for employment as a result of his lung disability; and so that the matter could be referred to the Director of Compensation and Pension for an opinion addressing whether entitlement to a TDIU on an extraschedular basis was warranted prior to December 27, 2011.  Regarding the request for a medical opinion, the examiner was asked to address the Veteran's claim to have been incapacitated for 20 weeks in the 12 months prior to June 2006 due to service-connected disability; the September 2009 VA examiner's conclusion that the "occupational effect" of the Veteran's lung disability was that he was no longer employed; the May 2015 Employability Evaluation from M.L., Vocational Consultant finding the Veteran unable to secure and follow substantially gainful employment from 2005; the extent of the Veteran's symptoms and impairment due to service-connected disability for the period beginning December 27, 2011 and the period from June 22, 2001 to December 26, 2011; and also describe the effects of the Veteran's service-connected bronchiectasis on his occupational functioning and activities of daily living, indicating whether there were any exceptional or unusual medical or clinical circumstances peculiar to the Veteran's bronchiectasis not adequately captured by the rating schedule.  Finally, the examiner was asked to reconcile any opinions with the Veteran's contentions during his May 2014 hearing. 

A medical opinion was provided in November 2015 from the examiner who provided the December 2011 VA examination.  The examiner addressed each of the questions noted in the Board's remand with rationales.  Some of the opinions were that the answer could not be provided without resorting to speculation; however, the examiner provided a reason for this finding, so this does not undermine the probative value of the opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) ("examination is not inadequate merely because the examiner states he or she cannot reach a conclusion without resort to speculation.").  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See also Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  

While the examiner did not directly reference the May 2014 Board hearing testimony, the examiner did note some of the Veteran's contentions regarding the effect of his bronchiectasis on his employment.  Therefore, the Board finds that the examiner adequately identified the relevant evidence of record in formulating the opinions.

In addition, the Director of Compensation and Pension provided an opinion in January 2016 that the Veteran's service-connected disability did not warrant an extraschedular evaluation or that he was unemployable as a result of his service-connected disability on an extraschedular basis prior to December 27, 2011.  

The Board finds there has been substantial compliance with the prior remand, and adjudication of the Veteran's claim may proceed.  See generally Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained. 

For the above reasons, the Board finds that VA has fulfilled its duties to notify and assist the Veteran.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the increased rating claim. 

II.  Higher Initial Evaluation Claim

Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. 

As previously stated above, service connection for a lung disability was established in a September 2005 rating decision, at which time the AMC assigned an initial 30 percent evaluation pursuant to 38 C.F.R.. § 4.97, Diagnostic Codes (DCs) 6602-6601, effective June 22, 2001.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  In the selection of code numbers assigned to disabilities, injuries will generally be represented by the number assigned to the residual condition on the basis of which the rating is determined.  With injuries and diseases, preference is to be given to the number assigned to the injury or disease itself; if the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27 (2015). 

However, VA is required to evaluate the Veteran's disability under the most appropriate rating criteria that will provide the most benefit to the Veteran.  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

DC 6602 assigns a 30 percent evaluation with a FEV-1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; daily inhalational or oral bronchodilator therapy, or; inhalational anti-inflammatory medication.  

A 60 percent evaluation is assigned with a FEV-1 of 40 to 55 percent predicted, or; FEV- 1/FVC of 40 to 55 percent, or; at least monthly visits to a physician for required care of exacerbations, or; intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids. 

A 100 percent evaluation is assigned with a FEV-1 of less than 40 percent predicted, or; FEV-1/FVC of less than 40 percent, or; more than one attack per week with episodes of respiratory failure, or; bronchial asthma requiring daily use of high dose corticosteroids or immunosuppressive medications. 

A note to DC 6602 states that in the absence of clinical findings of asthma at the time of examination, a verified history of asthmatic attacks must be of record.  38 C.F.R. § 4.97, Diagnostic Code 6602 (2015).

Under DC 6601 for bronchiectasis, a 30 percent evaluation is assigned for incapacitating episodes of two to four weeks total duration per year, or; a daily productive cough with sputum that is at times purulent or blood-tinged and that requires prolonged (lasting four to six weeks) antibiotic usage more than twice per year. 

A 60 percent evaluation is assigned for incapacitating episodes of four to six weeks total duration per year, or; near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously. 

A 100 percent evaluation is assigned for incapacitating episodes lasting at least 6 weeks total duration per year. 38 C.F.R. § 4.97. 

The Note following DC Code 6601 indicates that an incapacitating episode is one that requires bedrest and treatment by a physician.  This Code also instructs that bronchiectasis may alternately be rated according to pulmonary impairment or as for chronic bronchitis under DC 6600. 

DC 6600 provides the rating criteria for bronchitis which may alternatively be used to rate the severity of bronchiectasis.  Id.  Under DC 6600, FEV-1 of 56- to 70-percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent predicted, are rated 30 percent disabling. 

FEV-1 of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-percent predicted, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit), are rated 60 percent disabling. 

FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC less than 40 percent, or; DLCO (SB) less than 40-percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or; cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or; episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy, are rated 100 percent disabling. 38 C.F.R. § 4.97.

The rating criteria for respiratory disorders were revised during the pendency of this appeal, effective October 6, 2006.  The revised rating criteria, however, only apply to new claims filed on or after October 6, 2006.  See Schedule for Rating Disabilities; Guidelines for Application of Evaluation Criteria for Certain Respiratory and Cardiovascular Conditions; Evaluation of Hypertension with Heart Disease, 71 Fed. Reg. 52,457-60 (Sept. 6, 2006) ("The provisions of this final rule shall apply to all applications for benefits received by VA on or after the effective date of this final rule.").  As the Veteran's claim was filed prior to October 6, 2006, the Board will consider only the regulations in effect prior to October 6, 2006.

A.  Evaluation Higher than 30 Percent From June 22, 2001 to December 26, 2011

Based on a careful review of the record, the Board finds that during the period from June 22, 2001 to December 26, 2011, an evaluation in excess of 30 percent for the Veteran's lung disability is not warranted. 

The Veteran contends that he is entitled to at least a 60 percent evaluation because he has been prescribed corticosteroid antibiotics for his infection episodes and he had at least 20 weeks' worth of incapacitating episodes in a 12-month period.  He said that his constant cough forces him to stay inside in the wintertime to avoid the cold air, which exacerbates his symptoms, prevents him from exercising to improve his health, and impacts his social life, because people think he is contagious.  See July 2006 statement. 

VA treatment records from June 2001 to July 2005 reflect that the Veteran complained of symptoms of chest congestion, persistent coughing sometimes productive of yellow sputum, and shortness of breath from exertion, such as from climbing stairs and inclines.  A March 2002 VA treatment record shows that the Veteran presented with chronic productive cough for one month.  He was diagnosed with bronchitis and prescribed an antibiotic.  A January 2004 VA treatment record documents a one-month bout of persistent coughing with phlegm causing him to have difficulty resting.  He was diagnosed with acute bronchitis and prescribed an antibiotic and Robitussin.  A July 2004 VA treatment record documents a worsening of his symptoms as the Veteran complained of shortness of breath walking at a reasonable speed on a flat surface.  The record also reflects that over the last two years, the Veteran believed that the weather, with the cold winter being worse than the summer, caused him to have severe coughing with phlegm.  In July 2005, a VA treatment record documents that the Veteran had three to four episodes of bronchitis over the past year which were treated with Prednisone and antibiotics. 

At a July 2005 VA examination, the VA examiner noted the Veteran's symptoms of productive cough associated with occasional fatigue, shortness of breath upon moderate exertion and chest pain after a severe coughing spell.  The VA examiner did not note any symptoms of dizziness, swelling, fever or night sweats.  The VA examiner also noted the Veteran's prior surgical history of a left lower lobe resection in 1961 following pneumonia; four years later, he developed a chronic cough.  The Veteran's treatment for his lung disability consisted of a daily oral inhaled steroid, occasional use of Prednisone for two-week periods and occasional use of oral antibiotics.  There was no use of oxygen therapy. 

Upon objective evaluation, the July 2005 VA examiner found that the Veteran had almost continuous productive cough during the examination, decreased breath sounds and a well-healed thoracotomy scar.  No wheezes were heard.  The Veteran was not found to be dyspneic or cyanotic at rest.  A pulmonary function test (PFT) and a diffusion capacity test (DLCO) could not be performed because the Veteran had a constant, harsh cough.  A chest x-ray taken in May 2005 showed that the Veteran had a mildly elevated left hemi diaphragm unchanged from a previous January 2004 x-ray and no pneumonic infiltrates or pulmonary vascular congestion.  The Veteran was diagnosed with reactive airway disease with severe chronic productive cough and intermittent obstructive airway disorder exertional with cold air, unknown causes, and putative environmental irritants or allergens causing induced dyspnea.  The VA examiner noted that environmental factors, such as sensitivity to inhaled dust, strong odors, cold air, barns, cigarette smoke, fuel and diesel oil, and wood smoke caused the Veteran to experience wheezing dyspnea and increased cough and limited the Veteran's ability to work in such environments.  The VA examiner also found that the Veteran, who worked as a self-employed dump truck driver for the past 20 years could not work more than 20 hours a week due to fatigue and daytime sleepiness. 

A February 2006 private treatment record shows that the Veteran went to the emergency room for pain in his right low anterolateral chest following hard coughing with productive yellow sputum.  X-rays of the chest and right rib showed no infiltrates or rib fractures.  The Veteran was diagnosed with chest wall pain and prescribed pain medication.

A June 2006 VA treatment record documents the Veteran's complaints of shortness of breath and increased coughing with productive yellow sputum for the past three days.  He was assessed with an exacerbation of his underlying bronchitis and prescribed with antibiotics, prescription Guaifesin and Prednisone. 

At an October 2006 VA examination, the Veteran reported currently feeling better than he had been a few months ago.  He attributed his worsening symptoms to the winter climate and indicated that he planned to go to Arizona or California.  The VA examiner noted that the Veteran's symptom of productive cough occurred four to six times a day with frequently purulent sputum and a one-time instance of blood-tinged or bloody sputum.  The VA examiner also noted the Veteran's history of hemoptysis (a small amount - once); wheezing (constant or near constant); dyspnea (occasionally on moderate exertion and frequently on severe exertion); and chest pain (occasionally).  No periods of incapacitation were noted.  The Veteran continued to be treated with a daily inhaled bronchodilator and a daily inhaled anti-inflammatory.  The VA examiner noted that the Veteran's current treatment did not consist of oral steroids, parenteral steroids, or antibiotic use, and no other immunosuppressive drugs.  The VA examiner did note the Veteran's June 2006 visit for an exacerbation and treatment with an antibiotic and steroid burst. 

Upon objective evaluation, the October 2006 VA examiner found that the Veteran had decreased breath sounds, wheezing, persistent cough and dyspnea on moderate exertion.  PFT results showed that the Veteran had a FEV-1 of 77.7 percent and a FEV-1/FVC ratio of 87 percent.  The VA examiner found that the Veteran had a very severe cough exacerbation in late 2004 that lasted until July 2006.  The VA examiner found that the Veteran had at least two episodes in the past 12 months where antibiotics were prescribed and one burst of an oral corticosteroid was required.  There were no episodes that required bedrest or hospitalization.  The VA examiner diagnosed the Veteran with reactive airway disease.  He was not found not to be incapacitated; the VA examiner noted that the Veteran had an active social life and planned to drive to Arizona for a better winter climate. 

VA treatments records in January, March and May 2007 document the Veteran's complaints of productive cough with green or deep yellow sputum.  He also presented sometimes with shortness of breath and fever.  He was diagnosed with bronchitis and prescribed a two-week course of antibiotics.  A November 2007 VA treatment record documents the Veteran's complaints of productive cough with yellow sputum for the last one to two months.  At his visit, the Veteran said he had broken out into hot and cold sweats within the past three to four days.  He also complained of chest pain from coughing. 

At a September 2009 VA examination, the Veteran reported continuing to feel short-winded with activity; discontinuing working with hay on his farm as it caused him to be congested; and worsening breathing with dampness or real cold weather.  The VA examiner noted that the Veteran's current treatment included daily use of an inhaled bronchodilator, but no oral or parenteral steroids, antibiotics, or other immunosuppressive drugs.  No oxygen therapy was noted.  The Veteran's response to current treatment was noted to be good and to relieve his symptoms. The VA examiner noted that the Veteran's last treatment with antibiotics for a pulmonary infection was in November 2008.  The VA examiner also noted the Veteran's history of cough (one to several times daily) with production (sputum occasionally purulent; twice blood-tinged; and twice bloody); wheezing (one to several times daily); dyspnea (occasionally on mild exertion and frequently on severe exertion); and chest pain (occasionally on exertion). 

Upon objective evaluation, the September 2009 VA examiner found that the Veteran had absent breath sounds on the left and normal on the right; no wheezing; few rhonchi that cleared with cough; no evident dyspnea; and an ability to walk 30 feet back and forth down a hall without dyspnea.  Objective pulmonary testing showed a FEV-1 of 60 percent, a FEV-1/FVC ratio of 89 percent and a DLCO of 68 percent.  The VA examiner continued the Veteran's service-connected diagnosis of bronchiectasis with reactive airway disease. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the assignment of an evaluation in excess of 30 percent for his service-connected bronchiectasis with reactive airway disease.  The Board considered the rating criteria for a 60 evaluation under DCs 6600, 6601 and 6602.  The Board finds that the Veteran's lung disability did not manifest a FEV-1 of 40 to 55 percent predicted; or a FEV-1/FVC of 40 to 55 percent; or a DLCO (SB) of 40 to 55 percent predicted.  During this period, the Veteran's FEV-1 was no lower than 60 percent; his FEV-1/FVC was no lower than 87 percent; and his DLCO (SB) was no lower than 68 percent. 

In addition, the Board finds that the Veteran's medication for his lung disability did not qualify as the type of medication required for a 60 percent evaluation under DC 6602.  The Veteran's lung disability did not use intermittent (at least three per year) courses of systemic (oral or parenteral) corticosteroids.  All of the VA examiners consistently reported that the Veteran's medication did not consist of systemic corticosteroids.  Although the October 2006 VA examiner noted one use of an oral corticosteroid during one of the Veteran's episodes, the VA examiner also indicated that this was the only instance where such medication was required; the 60 percent rating criteria under DC 6602 specifically requires use of systemic corticosteroids at least three times per year. 

The Board acknowledges that the Veteran contends that he was prescribed a systemic corticosteroid.  However, the record reflects that the Veteran was only prescribed an oral corticosteroid once and at no other time does the evidence indicate that the Veteran was prescribed an oral or parenteral corticosteroid. 

Furthermore, the Board observes that the July 2005 VA examiner found that the Veteran took a daily oral inhaled steroid.  The Board notes that by its own language, Diagnostic Code 6602 indicates that treatment by inhalational therapy alone is rated differently than treatment requiring non-inhalational, systemic therapy.  See LaPointe v. Nicholson, 21 Vet. App. 411 (2006) (noting that "Diagnostic Code 6602 clearly makes a distinction between the intermittent or daily use of systemic corticosteroids and the intermittent or daily use of inhaled corticosteroids").  Indeed, the Court in LaPointe affirmed the Board's previous finding that Diagnostic Code 6602 "requires, among other things, the systemic use of oral or parenteral, not inhaled, corticosteroids to qualify for a rating higher than 30[%]."  See id.  The Board acknowledges that LaPointe is a non-precedential decision, but notes that a non-presidential decision may be cited "for any persuasiveness or reasoning it contains."  See Bethea v. Derwinski, 252, 254 (1992).  Thus, the Board finds that the Veteran's use of inhaled corticosteroids medication does not fall within the criteria of Diagnostic Code 6602 systemic corticosteroid use. 

Furthermore, the Board finds that the Veteran's lung disability did not manifest near constant findings of cough with purulent sputum associated with anorexia, weight loss, and frank hemoptysis and requiring antibiotic usage almost continuously.  See DC 6601.  The September 2009 VA examiner did note that the Veteran had productive purulent cough, but also indicated that it only occurred occasionally.  The record reflects no findings of his productive cough being associated with anorexia or weight loss.  The October 2006 VA examiner noted only one instance of a small amount of hemoptysis associated with his cough.  Although the evidence shows that the Veteran had been prescribed antibiotics on several occasions during this period, the record does not reflect that the Veteran was prescribed antibiotics on a continuous basis. 

Finally, the Board finds that the Veteran's lung disability did not manifest with incapacitating episodes of infection of four to six weeks total duration per year; or consist of at least monthly visits to a physician for required care of exacerbations.  The Board observes that under DC 6601, an incapacitating episode is one that requires bedrest and treatment by a physician.  Both the October 2006 and September 2009 VA examiners found no periods of incapacitation.  The October 2006 VA examiner specifically found that there were no episodes that required bedrest or hospitalization. 

The rating criteria do not define "exacerbation."  Dorland's Illustrated Medical Dictionary defines "exacerbation" as "an increased in the severity of a disease or any of it symptoms."  Dorland's Illustrated Medical Dictionary 656 (32nd ed. 2012).  The July 2005 VA treatment record reflects that the Veteran experienced no more than four episodes that year where his lung disability required treatment with antibiotics.  The October 2006 and September 2009 VA examiners each identified only one episode within the past 12 months where the Veteran had an episode where antibiotics were prescribed.  Therefore, the Board finds that the Veteran's lung disability did not require at least monthly visits to a physician for required care of exacerbations. 

Consequently, the Board finds that during this period, the Veteran's lung disability most nearly approximates a 30 percent evaluation under DC 6602, as he uses a daily inhaled bronchodilator and a daily inhaled anti-inflammatory with only intermittent use of antibiotics for a two-week period no more than four times a year.

In sum, the Board finds that from June 22, 2001 to December 26, 2011, the Veteran's lung disability is no more than 30 percent disabling. 

B.  Evaluation Higher than 60 Percent as of December 27, 2011

Based on a careful review of the evidence, the Board finds that as of December 27, 2011, an evaluation higher than 60 percent is not warranted for the Veteran's lung disability. 

The Veteran contends that weather changes (rain, hot or cold temperatures) caused his breathing problems and coughing to worsen, sometimes producing bloody phlegm.  He said his constant coughing caused him to have chest, lower back and right side pain.  He said his condition had deteriorated so much that he could not do basic activities and his daughter took leave from work to act as his caretaker.  The Veteran discussed repeated trips to his physician for treatment of his infection episodes.  He admitted that he did not always seek treatment and tried to "push through the spells" until his condition became physically disabling.  See August 2010, December 2011, January 2012 and May 2012 statements. 

VA treatment records from March 2010 to December 2011 reflect several visits for treatment of pneumonia, bronchitis and bronchiectasis.  A March 2010 VA treatment record documents the Veteran's complaints of shortness of breath, fever, chills and cough with productive blood streaks.  He was diagnosed with mild pneumonia and prescribed antibiotics.  He was discharged the same day.  A November 2010 VA treatment record reflects that one month earlier, the Veteran had been treated for bronchitis and completed a course of antibiotics, which had resolved his symptoms.  The November 2010 record reflects that he again presented with productive cough and shortness of breath on exertion for one week.  He was diagnosed with bronchitis and prescribed antibiotics.  

A December 2010 VA treatment record reflects that the Veteran was treated for an acute flare-up of his bronchiectasis after complaining of cough sometimes with productive whitish sputum, shortness of breath and wheezing.  In January 2011, the Veteran returned for treatment for an acute exacerbation after his coughing produced yellow-green sputum.  He also complained of rib pain from coughing and nighttime wheezing.  

An April 2011 VA treatment record documents that the Veteran had cough with scant phlegm for the past three weeks with no improvement of his symptoms.  He was diagnosed with an exacerbation of bronchiectasis.  An October 2011 VA treatment record shows that the Veteran had been diagnosed with "walking pneumonia" after complaining of cough and congestion productive of yellow phlegm. 

A December 2011 VA treatment record documents that the Veteran had complained of cough and congestion productive of green-yellow to brown phlegm along with shortness of breath, chills and sweats.  He was diagnosed with bronchitis. 

At a December 2011 VA examination, the VA examiner noted that the Veteran's bronchiectasis symptoms consisted of intermittent productive cough associated with a cold winter climate and high humidity in the summer and intermittent non-productive cough with occasional white or yellow phlegm on a frequent or daily basis.  The Veteran's lung disability was treated with a daily inhaled bronchodilator, a nebulizer twice a day using albuterol, an albuterol metered dose inhaler as needed and acute treatment with antibiotics for exacerbations, but not chronically.  The VA examiner noted that the Veteran's lung disability did not require the use of oral or parenteral corticosteroid medication, oral bronchodilators, antibiotics, or continuous oxygen therapy.  The VA examiner indicated that the Veteran had four or more infections requiring a prolonged course of antibiotics (lasting four to six weeks) in the last 12 months.  The VA examiner stated that in the last 12 months the Veteran has had incapacitating episodes of infection due to the bronchiectasis lasting zero to two weeks.  The VA examiner noted that the Veteran's medical records showed five unscheduled visits for treatment for bronchitis.  There were no records of hospitalizations. 

Upon objective evaluation, the December 2011 VA examiner found that the Veteran's PFT results revealed a FEV-1 of 71.5 percent and a FEV-1/FVC ratio of 88 percent.  His DCLO was at 72.8 percent.  A chest x-ray showed no pneumonia, effusion or edema.  Diagnostic testing showed that neither an x-ray nor CT revealed chronic lung disease; small pulmonary nodules found on the CT were found to be clinically insignificant.  The VA examiner noted that the Veteran had a well-healed surgical scar that was not painful or unstable.  The VA examiner diagnosed the Veteran with chronic bronchitis and bronchiectasis and found that the Veteran's lung disability did not impact his ability to work.

A December 2013 VA treatment record shows the Veteran was seen in urgent care with a cough expectorating yellow phlegm for three days with no fever.  The impression was chronic obstructive pulmonary disease with acute exacerbation and bronchitis with sputum, and possible worsening shortness of breath.  He was advised to use inhalers and nebulizers and to call if not improving in seven days or he got worse.

In July 2014, the Veteran was seen in the VA urgent care with complaints of frequent chills and coughing with some blood tinged yellow sputum.  Upon assessment, lung sounds were clear.  The impression was upper respiratory infection.  He was to continue with present medications, and was also given additional prescription for azithromycin.  

An August 2014 VA urgent care record shows the Veteran was seen for complaints of productive cough that started that day associated with light yellow phlegm, no blood noticed.  He used inhalers with some improvement.  The impression was upper respiratory infection, mostly viral.  

An August 2015 pulmonary function testing was performed, which showed FEV-1 of 71.2 percent predicted and FEV-1/FVC of 85 percent.  Current medications included albuterol nebulizer Q4 as needed, and Asmanex 1 puff two times per day.  It was recommended that an albuterol MDI be supplied to the Veteran for convenience when away from the nebulizer.

The symptoms associated with the Veteran's lung disability more closely approximate the criteria for a 60 percent rating, as of December 27, 2011.  The Board finds credible the Veteran's lay statements that he did not always seek treatment for his acute episodes until they became physically disabling.  Indeed, the medical evidence shows that starting more than a year prior to his December 2011 VA examination, the Veteran had continuously sought treatment and been variously diagnosed with pneumonia, bronchitis and bronchiectasis.  Moreover, the December 2011 VA examiner found that in the past 12 months the Veteran had five unscheduled visits for his acute exacerbations.  Although the evidence does not show that the Veteran received treatment on at least a monthly basis for his required care of his exacerbations, the Board finds that the evidence, as shown by the Veteran's testimony about the frequency of his episodes and the records reflecting the Veteran's visits for his episodes, most nearly approximates a 60 percent evaluation as of December 27, 2011. 

The Veteran's lung disability does not warrant a 100 percent evaluation under either DC 6601 or DC 6602, because his FEV-1 is not less than 40 percent predicted; his FEV-1/FVC is not less than 40 percent; he has not had more than one attack per week with episodes of respiratory failure; he does not require daily use of systemic oral or parenteral high dose corticosteroids or immunosuppressive medications; and he has not had incapacitating episodes of at least six weeks total duration per year. 

The Board has also considered whether the Veteran's lung disability warrants a higher evaluation under diagnostic codes for other diseases of the trachea: DC Code 6600 (chronic bronchitis); DC Code 6603 (pulmonary emphysema); and DC 6604 (chronic obstructive pulmonary disease).  However, as the evidence shows that the Veteran's lung disability did not meet the severity established by the rating criteria for a 100 percent evaluation under these DCs, a higher evaluation is not warranted. 

The Board has also considered whether a separate rating is warranted under other diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  No respiratory symptoms that cannot be attributed to the service-connected disability were found.  Thus, ratings under other applicable diagnostic codes are not supported by the evidence.  As such, a review of the record fails to reveal any additional functional impairment associated with the Veteran's lung disability so as to warrant application of alternate diagnostic codes. 

Finally, the Board concludes that the Veteran is not entitled to a separate rating for his thoracotomy scar.  During the entire appeal period, the evidence shows that the Veteran's scar was well-healed and neither unstable nor painful.  See 38 C.F.R. § 4.118, DC 7804 (2015).

In sum, the Board finds that a rating higher than 60 percent is not warranted for the Veteran's lung disability, as of December 27, 2011. 

The Board finds that the evidence of record does not support the assignment of a further staged disability rating.  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  All benefit of the doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.  After a careful review of the record, the Board can find no credible evidence to support a finding that the Veteran's lung disability was more or less severe during the appeal period than is otherwise discussed above. 

C.  Extraschedular Consideration

According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

As noted in the introduction, in July 2014, the Board denied an evaluation in excess of 30 percent for bronchiectasis with reactive airway disease from June 22, 2001, to December 26, 2011, and granted a 60 percent evaluation for such disorder effective from December 27, 2011.  The Veteran appealed this decision, and pursuant to a Joint Motion for Partial Remand, the Board's decision was vacated and remanded insofar as staged ratings higher than 30 and 60 percent were not awarded for the bronchiectasis with reactive airway disease.  The JMPR also noted that entitlement to a TDIU, to include on an extraschedular basis, should have been addressed.  The Board, in turn, in an October 2015 decision, granted entitlement to a TDIU, effective December 27, 2011, but remanded the issue of entitlement to a rating in excess of 30 percent for bronchiectasis with reactive airway disease from June 22, 2001, to December 26, 2011, and in excess of 60 percent evaluation from December 27, 2011, as well as the issue of entitlement to a TDIU prior to December 27, 2011.  

As far as an extraschedular rating for bronchiectasis is concerned, the United States Court of Appeals for Veterans Claims (Court) has held that the Board is precluded from granting this in the first instance.  See Kuppamala v. McDonald, No. 14-2449, 2015 WL 9584022 *8 (Vet. App. Dec. 30, 2015) (citing Floyd v. Brown, 9 Vet. App. 88, 94-95   (1996)). Thus, in October 2015, the Board remanded the case to the RO for referral to the Director for extraschedular consideration.

In November 2015, pursuant to the Board's remand, the RO referred the issue concerning an extraschedular evaluation for the Veteran's bronchiectasis to the Director.  In a January 2016 decision, the Director determined that an extraschedular evaluation was not warranted for the Veteran's bronchiectasis.

The Court has held that the Board reviews the entirety of the Director's extraschedular disability rating decisions de novo, and thus, the Board may assign an extraschedular rating when appropriate in the second instance.  See Kuppamala, 2015 WL 9584022 at *8-9.

The Board considered whether the Veteran's bronchiectasis presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, on at least one occasion the Veteran experienced at least 20 weeks of incapacitating episodes in a 12-month period.  His July 2006 statement indicates that his constant cough forces him to stay inside in the wintertime to avoid cold air, which exacerbates his symptoms, prevents him from exercising to improve his health, and impacts his social life, because people think he is contagious. 

VA treatment records from June 2001 to July 2005 reflect that the Veteran complained of symptoms of chest congestion, persistent coughing sometimes productive of yellow sputum, and shortness of breath from exertion, such as from climbing stairs and inclines. 

At a July 2005 VA examination, the VA examiner noted the Veteran's symptoms of productive cough associated with occasional fatigue, shortness of breath upon moderate exertion and chest pain after a severe coughing spell.  The examiner did not note any symptoms of dizziness, swelling, fever or night sweats.  The examiner also noted the Veteran's prior surgical history of a left lower lobe resection in 1961 following pneumonia; four years later, the Veteran developed a chronic cough.  The Veteran's treatment for his lung disability consisted of a daily oral inhaled steroid, occasional use of Prednisone for two-week periods and occasional use of oral antibiotics, but no use of oxygen therapy. 

Upon objective evaluation, the July 2005 VA examiner found that the Veteran had almost continuous productive cough during the examination, decreased breath sounds and a well-healed thoracotomy scar. A pulmonary function test (PFT) and a diffusion capacity test (DLCO) could not be performed because the Veteran had a constant, harsh cough.  A chest x-ray taken in May 2005 showed that the Veteran had a mildly elevated left hemidiaphragm unchanged from a previous January 2004 x-ray and no pneumonic infiltrates or pulmonary vascular congestion.  The Veteran was diagnosed with reactive airway disease with severe chronic productive cough and intermittent obstructive airway disorder exertional with cold air, unknown causes, and putative environmental irritants or allergens causing induced dyspnea. The VA examiner noted that environmental factors, such as sensitivity to inhaled dust, strong odors, cold air, barns, cigarette smoke, fuel and diesel oil, and wood smoke caused the Veteran to experience wheezing dyspnea and increased cough and limited the Veteran's ability to work in such environments.  The examiner also found that the Veteran, who worked as a self-employed dump truck driver for the past 20 years could not work more than 20 hours a week due to fatigue and daytime sleepiness. 

A September 2009 VA examination revealed that the "occupational effect" of the Veteran's lung disability was that he was no longer employed.

The Board noted in the October 2015 remand that arguably, these findings present an exceptional or unusual disability picture, and the assigned schedular evaluation might, therefore, be inadequate.  See Thun, 22 Vet. App. at 115.  Furthermore, the Veteran's inability to work more than 20 hours per week due to resultant fatigue and sleepiness or his unemployment after September 2009 could constitute marked interference with employment.

A VA medical opinion was provided in November 2015 that the Veteran's functional limitation in an occupational environment was not currently noted, including by history and review of his December 2011 VA examination report.  The examiner further noted that in spite of the Veteran's claims, there was no evidence of hospitalization or for 20 weeks of incapacitation as claimed.  It was noted that pulmonary consults in the claimed period of time noted non-productive cough for two years duration, but no incapacitation to include 20 weeks in the period claimed.  

With respect to consideration of the September 2009 VA examination report finding that the occupational effect of the Veteran's respiratory condition was that he was no longer employed, the examiner commented that he had no opinion concerning this statement without specific opinion requested and that it would be asking mere speculation on non-conclusive remote statements.  The examiner made similar findings concerning the May 2015 private vocational assessment and other claimed symptoms and impairment due to the service-connected respiratory condition.

With regard to the first step of the Thun analysis, the Veteran's service-connected bronchiectasis is manifested by symptoms of persistent non-productive and productive cough, shortness of breath, and acute episodes of infection, which are encompassed within the rating criteria under DC 6602.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, there is a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the bronchiectasis are not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).

While the Veteran has had outpatient and urgent care treatment for his symptoms, the record shows no frequent periods of hospitalization due to bronchiectasis.  As for marked interference with employment, as noted, the Veteran stated in July 2005 that his employment had been essentially limited to part-time work (20 hours) for the past 20 years, because of symptoms associated with his bronchiectasis including fatigue and daytime sleepiness.  The July 2005 VA examiner also noted that environmental factors, such as sensitivity to inhaled dust, strong odors, cold air, barns, cigarette smoke, fuel and diesel oil, and wood smoke caused the Veteran to experience wheezing dyspnea and increased cough and limited the Veteran's ability to work in such environments.  He also noted in a June 2006 statement that for the past 12 months he had at least 20 weeks' worth of incapacitating infection and constant cough.  In addition, the May 2015 Employability Evaluation from M.L., Vocational Consultant found that the Veteran had been unable to secure and follow substantially gainful employment from 2005.  

Even though the evidence suggest that the Veteran has been unemployable since 2005, entitlement to a total disability due to unemployability under 38 C.F.R. § 4.16, and an extraschedular rating under 38 C.F.R. § 3.321(b)(1) involve different standards.  While the Veteran's bronchiectasis has had a significant effect on his employment, the evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the 30 and 60 percent ratings assigned for the Veteran's bronchiectasis are meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disability and its residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he suffers as a result of his bronchiectasis are significant, and have interfered with his ability to work, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability ratings assigned, the second step of the Thun test is not met.

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

III.  TDIU

Total disability ratings for compensation based on individual unemployability may be assigned where the schedular rating is less than total if it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of (1) a single service-connected disability ratable at 60 percent or more, or (2) as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. §§ 3.340, 3.34l, 4.16(a). 

Entitlement to a TDIU requires the presence of impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by non-service- connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

Here, the Veteran's TDIU claim has been inferred from his increased rating claim for his service-connected bronchiectasis, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).    

The Veteran's current service-connected disabilities are (1) bronchiectasis, reactive airway disease, rated 30 percent from June 22, 2001, and 60 percent from December 27, 2011; (2) right rib fractures associated with bronchiectasis, reactive airway disease; and (3) residual thoracotomy scar associated with bronchiectasis, reactive airway disease.  

As the Veteran's disabilities are all from the same etiology (bronchiectasis, reactive airway disease), they can be combined as one disability, pursuant to 38 C.F.R. § 4.16(a).  The Veteran's combined disability rating for his service-connected disabilities is 30 percent, from June 22, 2001; 40 percent from April 17, 2006; and 70 percent from December 27, 2011.  See generally 38 C.F.R. § 4.25, Table I - Combined Ratings Table.  As noted in the introduction, the Veteran already is in receipt of a TDIU for the period, effective December 27, 2011.  Prior to this date, he does not meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a).    

Nevertheless, the Veteran may be entitled to a TDIU on an extraschedular basis if it is established that he is unable to secure or follow substantially gainful employment as a result of the effect of his service-connected disabilities. 38 C.F.R. § 4.16(b).  Consequently, the Board must determine whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  The fact that a veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disabilities, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  This is so because a disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment. Id.  An inability to work due to advancing age may not be considered.  38 C.F.R. §§ 3.341(a), 4.19.  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16(b), 4.19.

The Board is required to obtain the Director's decision before the Board may award extraschedular TDIU.  Wages v. McDonald, 27 Vet. App. 233, 236 (2015).  Rather, the regulation requires that, in cases of veterans who are unemployable by reason of service-connected disabilities and who fail to meet the threshold percentage requirements discussed above contained in 38 C.F.R. 4.16(a) (2015), the case is to be submitted to VA's Director of Compensation Service for consideration of whether entitlement to a TDIU is warranted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2015).

In this case, in October 2015 the Board remanded the Veteran's TDIU claim so that it could be referred to the Director of Compensation Service for extraschedular consideration.  As noted, this step is to be taken in the case of a veteran who is unemployable by reason of service-connected disabilities and who fails to meet the threshold percent requirements contained in 38 C.F.R. 4.16(a) (2015). 

Subsequently, in January 2016, the Director of Compensation Service issued a decision that found that the evidence did not establish that the Veteran was unemployed and unemployable due to service-connected disabilities prior to December 27, 2011.  

The Board notes that, as previously referenced, although the Board may not in the first instance award a TDIU on an extraschedular basis, the Board is not bound by an adverse determination by the Director of Compensation Service regarding extraschedular entitlement to a TDIU because the Court has determined that the Director of Compensation Service's decision is in essence a decision by the AOJ and is no different than a RO's decision in terms of its effect on the Board's jurisdiction and standard of review.  See Wages v. McDonald, 27 Vet. App. 233   (2015).  Accordingly, the Board must determine whether the evidence supports a finding that the Veteran was entitled to TDIU prior to December 27, 2011.

The Veteran noted on a January 31, 2011 VA examination report addressing an unrelated disability that he had retired from employment in 2000 due to his age and/ or eligibility for duration of work.  In a July 2015 affidavit, however, the Veteran stated that he had been self-employed from 1996 until 2005.  He noted that he only worked part-time hours and had to have an assistant because he could not physically do the work due to his service-connected bronchiectasis, rib fracture, and thoracotomy residuals.  He noted that he was in constant pain, got winded very easily, and had constant coughing and shortness of breath.  He noted that since 2005 his symptoms had continued to get worse.

The Veteran reported in July 2006 that he experienced at least 20 weeks of incapacitating episodes in a 12-month period.  Upon objective evaluation, a July 27, 2005 VA examiner noted that environmental factors, such as sensitivity to inhaled dust, strong odors, cold air, barns, cigarette smoke, fuel and diesel oil, and wood smoke caused the Veteran to experience wheezing dyspnea and increased cough and limited the Veteran's ability to work in such environments.  The examiner also found that the Veteran, who worked as a self-employed dump truck driver for the past 20 years, could not work more than 20 hours a week due to fatigue and daytime sleepiness.  A September 2009 VA examination revealed that the "occupational effect" of the Veteran's lung disability was that he was no longer employed.  

In May 2015, an Employability Evaluation from M.L., Vocational Consultant found that the Veteran had been unable to secure and follow substantially gainful employment from 2005.  

The same Vocational Consultant submitted another opinion in September 2016 disputing the findings of the Director of Compensation Service.  M.L. noted that the Veteran experienced chronic cough, chest pain, and severe dyspnea due to his service-connected bronchiectasis, reactive airway disease and that these pulmonary symptoms caused him to be fatigued throughout the day.  M.L. indicated that the Veteran's work history was representative of very physical work, either as a dairy farmer or truck driver and that neither job would be appropriate for him in light of his pulmonary and fatigue issues.  M.L. also determined that the Veteran did not have skills that would transfer to work at lower physical demand levels.  The Veteran's representative went on to note M.L.'s qualifications, based on his education, training, and experience. 

In consideration of the evidence of record, the Board finds that the Veteran's service-connected disabilities precluded him from securing and following a substantially gainful occupation, effective July 27, 2005, the date of the VA examination report.  The examiner noted at that time that the Veteran's lung disorder had significant effects on the Veteran's occupation and that he could not work more than 20 hours per week due to his sensitivity to inhaled dust, fuel, and diesel fuel, as well as fatigue and daytime sleepiness.  The Veteran had worked as a dump truck driver; therefore, his job presumably involved inhaled dust and fuel.  The subsequent opinion from the Vocational Consultant in May 2015 and September 2016 confirms the finding that the Veteran had been unemployable due to his bronchiectasis since 2005.  As the record shows that the Veteran has been rendered unemployable as a result of his bronchiectasis since July 27, 2005, entitlement to an extraschedular rating is appropriate and a TDIU rating is warranted, effective July 27, 2005.  See 38 C.F.R. § 4.16(b).  

To the extent that any further benefits are not assigned, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for any further benefits granted, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for bronchiectasis with reactive airway disease prior to December 27, 2011, and in excess of 60 percent thereafter to include on an extraschedular basis, is denied. 
 
Entitlement to a TDIU on an extraschedular basis is granted, effective July 27, 2005, subject to the laws and regulations governing the payment of monetary benefits.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


